Title: To James Madison from Edmund Pendleton, 8 February 1792
From: Pendleton, Edmund
To: Madison, James


Letter not found. 8 February 1792. Acknowledged in JM to Pendleton, 21 Feb. 1792. The list of JM’s correspondence probably kept by Peter Force (DLC: Madison Miscellany) notes that this letter consisted of one page and calendars it as follows: “Larger representation in Congress. The Report on manufactures. Manufactures not conducive to the interests of the southern states. Eastern monopolies.”
